Citation Nr: 0926732	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-17 078A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1967, including one year in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision issued by the 
Regional Office (RO) in St. Petersburg, Florida which denied 
the appellant's claim of entitlement to PTSD and on appeal of 
the RO's August 2003 rating decision which denied the 
appellant's claim of entitlement to service connection for 
depression/anxiety claimed as secondary to the service-
connected diabetes mellitus disability.

In June 2009, a videoconference hearing was held between the 
St. Petersburg, Florida RO and the Board in Washington, DC 
before the undersigned, who is the Acting Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and the matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type II, was 
granted by the RO in a December 2001 rating decision.

2.  Giving the appellant the benefit of the doubt, it is at 
least as likely as not that his psychiatric disorder claimed 
as depression/anxiety has been permanently made worse by his 
service-connected diabetes mellitus, type II.



CONCLUSION OF LAW

Resolving doubt in the appellant's favor, his psychiatric 
disorder claimed as depression/anxiety has been aggravated by 
the service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008); Allen 
v. Brown, 7 Vet. App. 439 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the Board is granting in full the benefit 
sought on appeal as to the issue of secondary service 
connection for a psychiatric disorder (other than PTSD), 
claimed as depression/anxiety.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection is warranted for a disability 
that is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

Review of the medical evidence of record reveals that the 
appellant was initially diagnosed with diabetes mellitus in 
the period 2000-2001.  Service connection was granted for 
that condition in a rating decision issued in December 2001.  

The appellant contends that his diagnosed psychiatric 
disorder (other than PTSD) claimed as depression is causally 
related to his service-connected diabetes.  The appellant 
does not claim for the purposes of this appeal and the record 
does not show evidence of any depressive disorder during his 
active military service.

The evidence of record includes a written statement from one 
of the appellant's private treating physicians.  This 
November 2002 statement indicates that the appellant's 
complications from his diabetes mellitus included depression.

The appellant underwent a VA psychiatric examination in July 
2003; the examiner reviewed the appellant's claims file and 
medical records.  The examiner noted that the appellant 
clearly dated the onset of his depression to his 1998 lumbar 
spine difficulties.  The examiner rendered an Axis I 
diagnosis of Major Depression, chronic and opined that the 
condition was initially related to the appellant's orthopedic 
limitations.  (The Board notes that the appellant has a 
service-connected disability of the left lower tibia.)  The 
examiner further stated that the appellant's depression had 
been complicated by his other medical problems, including 
diabetes.  The examiner noted that he appellant's depression 
had not been severe enough for him to seek treatment until he 
was beset, approximately one year before the examination, by 
additional medical problems, including diabetes mellitus.  In 
addition, the examiner stated that the appellant's service-
connected "diabetes contributed to the worsening of his 
depression."  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There is no medical 
opinion of record that indicates the appellant's depression 
has not been worsened by the service-connected diabetes.  
There is a competent medical opinion of record that indicates 
the appellant's depression has been permanently worsened by 
the service-connected diabetes mellitus.

Therefore, giving the appellant the benefit of reasonable 
doubt, the Board finds that consideration of the evidence of 
record supports the conclusion that the appellant's diabetes 
mellitus disability has proximately resulted in some 
worsening of his depressive disorder.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  Pursuant to law, therefore, to the 
extent there is aggravation, service connection is in order.  
Consequently, the appellant is entitled to service connection 
for the amount of depression exacerbation attributable to the 
diabetes.


ORDER

Entitlement to service connection for the aggravation of the 
psychiatric disorder other than PTSD (claimed as 
depression/anxiety and diagnosed as depressive disorder) by 
the appellant's service-connected diabetes mellitus is 
granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue of entitlement to service 
connection for PTSD.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

Review of the appellant's DD Form 214 reveals that his 
military occupational specialty (MOS) was central office 
telephone switchboard operator while he was in Vietnam from 
June 15, 1966 to June 3, 1967.  It also appears that he was 
assigned to Company C of the 69th Signal Battalion while he 
was in Vietnam.  From June 28, 1967 until his discharge, he 
was assigned to the 176th Signal Company at Fort Huachuca in 
Arizona.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2008).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The sufficiency of a 
stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the claimant's service, a veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.
Review of the evidence of record reveals that the appellant 
has contended, both in various written statements and in his 
June 2009 videoconference hearing testimony, that he was 
awarded the Combat Infantryman's Badge (CIB) at Fort 
Huachuca.  He has stated that a search for evidence of this 
CIB award was in process at the National Personnel Records 
Center (NPRC).  A review of the service personnel records 
currently in evidence does not reflect any such award of the 
CIB; however, the appellant performance evaluation records 
are not in evidence and the award could possibly be contained 
in those records.  On remand, the appellant's service 
personnel performance evaluations should be obtained and 
associated with the claims file.  In addition, the appellant 
should be offered an opportunity to provide additional 
specific information that would permit searches regarding his 
claimed award of the CIB.

Review of the evidence of record indicates that the appellant 
has received mental health treatment at VA facilities.  An 
October 2004 note states that the appellant had a history of 
abuse, that he was his father's punching bag and that his 
father hit him with a rubber hose.  An April 2005 note 
indicates that the appellant experiences intrusive thoughts 
of the severe physical abuse he endured from his alcoholic 
father.  There is no opinion of record on the question of 
whether or not the appellant's claimed PTSD could be 
attributed to his childhood abuse.

Review of the medical evidence of record reveals that the 
appellant has received mental health treatment at the Florida 
Healthcare Plan Psychiatry Clinic.  While medical treatment 
records from that entity have been obtained, no psychiatric 
treatment records are included.  VA is, therefore, on notice 
of records that may be probative to the claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In addition, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in 
order to fulfill the duty to assist, all of the relevant 
private, government and VA treatment records should be 
obtained and associated with the claims file.


These considerations require further gathering of military 
and medical records as well as investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

2.  The AMC/RO should take appropriate 
steps to secure the rest of appellant's 
service personnel records, namely all of 
his performance evaluation records.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
and treatment centers, private or 
government, where he has been treated for 
any psychiatric problems since service.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
In particular, all mental health records 
from the Psychiatry Clinic of the Florida 
Healthcare Plan must be obtained and 
associated with the claims file.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  The AMC/RO should also give the 
appellant the opportunity to provide 
documentation of the award of the CIB, as 
well as another opportunity to provide any 
additional details concerning stressors, 
particularly the time periods reflecting 
the occurrence of mortar or rocket attacks 
or other attacks (i.e., month and year); 
the locations of said attacks; the names 
of individuals injured or killed; "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service; and any other information which 
could be used to substantiate the PTSD 
claim.  The appellant should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

6.  After waiting a sufficient period to 
receive the appellant's response regarding 
stressors, and if a response is received, 
the AMC/RO should send a copy of the 
appellant's DD 214 and service personnel 
records with his unit assignment and a 
copy of this remand to the United States 
Army and Joint Services Records Research 
Center (JSRRC), or any other appropriate 
agency for verification of the alleged 
stressful events in service.  
Specifically, the AMC/RO should request 
unit histories and diaries for the months 
(broken into time periods that satisfy the 
requirements of JSRRC) when the 
appellant's alleged exposure to enemy 
small arms fire, mortar, artillery and 
bombing attacks.  

If additional information is requested 
by JSRRC in order to verify a claimed 
stressor, the appellant should be 
notified of this.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
active service.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service, as 
opposed to that due to other causes, if 
any, such as other psychiatric disorders, 
personality defects, childhood abuse, 
substance abuse, and/or non-service-
connected physical disabilities.

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  The findings 
of all pertinent psychological and 
neuropsychological testing should be 
discussed.

If a diagnosis of PTSD is appropriate, 
the examiner should specify the actually 
verified "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  All necessary special studies or 
tests including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (December 1965 to December 
1967)? and

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in December 1967? 

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist must provide 
the rationale for the opinions provided.

8.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

9.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the Court's holdings 
in Pentecost v. Principi, 16 Vet. App. 
124 (2002) and Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam order).  

10.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


